UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                               _____________________

                                     No. 99-20181
                                   Summary Calendar
                                _____________________

                            UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                         versus

                                    PEDRO MUNIVE,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-94-CR-300-1)
_________________________________________________________________
                          January 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

       Pedro Munive appeals his conviction for conspiracy to possess

with       the   intent    to   distribute    and   aiding    and   abetting    the

possession        with    the   intent   to   distribute     in   excess   of   five

kilograms of cocaine.            His sole contention on appeal is that the

district court erred by denying his challenges for cause to three

prospective jurors who testified during voir dire that they would

tend to believe the testimony of government agents, forcing him to

waste peremptory challenges on those jurors.


       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     To the extent that Munive contends that the denials of his

challenges for cause violated his Sixth Amendment right to an

impartial jury, the claim fails because he does not contend that

any of the jurors who actually served were not impartial.   See Ross

v. Oklahoma, 487 U.S. 81, 88 (1988); United States v. Webster, 162
F.3d 308, 342 n.36 (5th Cir. 1998) (citation omitted), cert.

denied, ___ U.S. ___, 120 S. Ct. 83 (1999).   Munive’s claim that he

was denied his statutory right to free exercise of his peremptory

challenges also fails because he has not demonstrated that the

district court abused its discretion in determining that the

challenged jurors were impartial.    See United States v. Scott, 159
F.3d 916, 925 (5th Cir. 1998); United States v. Munoz, 15 F.3d 395,

397 (5th Cir.), cert. denied, 511 U.S. 1134 (1994).

                                                        AFFIRMED




                                 2